Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “tunnel” in claim 13 is used by the claim to mean “go under,” while the accepted meaning is “dig within or through.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5 – 6, 13 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (3,971,568) in view of Craig, Sr. et al. (3,840,242) and Yamamoto et al. (10,773,935). In regard to claims 1, 5, and 16, Wright discloses a foldable container comprising a rear wall (Fig. 1, item 14), a first sidewall coupled to the rear wall, wherein the first sidewall has a fixed position relative to the rear wall (Figs. 1 and 6, item 12), a second sidewall coupled to the rear wall and configured to rotate with respect to the rear wall (Figs. 1 and 6, item 18), a bottom container platform configured to rotate from an upwards position adjacent to the rear wall to a flat position that is perpendicular to the rear wall (Figs. 1 and 2, item 20), the bottom container platform comprising an automatic locking mechanism configured to engage with the first sidewall and the second first sidewall when the foldable container is in an unfolded position (Figs. 1 and 2, unnumbered sections of item 20 which fit into items 120), and a plurality of wheels coupled to one or more of the rear wall, the first sidewall, or the second sidewall (Fig. 1, items 40 and 64), wherein the foldable container is configured to be transported using the plurality of wheels via manual pushing (Fig. 1).
In regard to claims 14 and 20, Wright discloses wherein the automatic locking mechanism comprises at least one retractable tab configured to engage a slot disposed on the second container wall (Figs. 1 and 2, unnumbered sections of item 20 which insert into items 120 to lock and retract from items 120to release).
In regard to claim 15, Wright discloses wherein the foldable container is configured to be stacked with other foldable containers in a nested L-shaped configuration (Fig. 6).
Wright does not disclose the use of mesh walls. In regard to claim 1, Craig discloses a foldable container comprising mesh walls (Fig. 1, items 42, 43, 47, 48, 113, and 114).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mesh walls of Craig, to the foldable container of Wright, in order to allow a user to view product being carried within the foldable container from all sides, and lowers the weight of the container while still ensuring the product being carried is fully contained/restrained by the walls.
Wright in view of Craig does not disclose the use of a robot manipulator. In regard to claims 1, 5, and 16, Yamamoto discloses a wheeled container comprising robotic manipulation to lift and move the container (Fig. 1, item 10).
In regard to claims 2, 6, and 17, Yamamoto discloses wherein the foldable container is configured to be lifted from the bottom container platform by an autonomous robot that is positioned entirely underneath a center of the foldable container when the foldable container is in the unfolded position (Figs. 1 and 7).
In regard to claim 13, Yamamoto discloses wherein the foldable container is configured to allow an autonomous robot to tunnel underneath, i.e. go under, the bottom container platform (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robotic manipulation, taught by Yamamoto, to the foldable container of Wright in view of Craig, in order to provide autonomous movement of the container. This would free a user to perform other operations while the container moved from place to place on its own.

Claims 4 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (3,971,568) in view of Craig, Sr. et al. (3,840,242) and Yamamoto et al. (10,773,935) as applied to claims 1 – 2, 5 – 6, 13 – 17, and 20 above, and further in view of Campbell et al. (11,319,152). Wright in view of Craig and Yamamoto does not disclose the use of fiducial marks to position the cart. In regard to claims 4, 11, and 19, Campbell discloses a fiducial disposed on a container, wherein the fiducial is associated with the container and is configured to be read by respective computer systems of a plurality of building facilities (Fig. 1 & column 3, lines 16 – 34).
In regard to claim 12, Campbell discloses wherein data associated with the fiducial comprises a floor location of the container, an orientation of the container with respect to a floor, and contents of the container, and wherein the data is dynamically updated (column 8, lines 11 – 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the fiducial mark and location system taught by Campbell, to the foldable container of Wright in view of Craig and Yamamoto, in order to provide a user and/or business with inventory and location information for items and containers. This would improve their ability to respond quickly and accurately to purchasers of said inventory.

Allowable Subject Matter
Claims 3, 7 – 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Wright (3,971,568) discloses a foldable container similar to the instant invention; however Wright, either alone or in combination, neither discloses nor suggests a foldable cart comprising wherein a bottom container platform further comprises a visual indicator configured to indicate that the bottom container platform is secured when the foldable container is in an unfolded position. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fontana (7,850,413) discloses a system and method for transporting inventory items;
Jackson et al. (9,428,205) disclose a security cart;
Colantonio (9,890,025) discloses a mechanical tipping assembly for a mobility drive unit;
Major et al. (2022/0041198) disclose a material handling device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618